Case 2:19-cv-08104-DSF-JPR Document 33 Filed 08/27/20 Page 1 of 14 Page ID #:440




   1 SAWYER & LABAR LLP
     IVO LABAR, State Bar No. 203492
   2   labar@sawyerlabar.com
     ADRIAN SAWYER State Bar No. 203712
   3   sawyer@sawyerlabar.com
     201 Mission Street, 22nd Floor
   4 San Francisco, California 94105 NOTE: CHANGES MADE BY THE COURT
     Telephone: 415.262.3820
   5
     Attorneys for Defendants
   6 MENASHA PACKAGING COMPANY,
     LLC and MENASHA CORPORATION
   7
   8                       UNITED STATES DISTRICT COURT
   9         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  10
  11 LEONARD ENRIQUEZ, on behalf of               Case No. 2:19-cv-8104-DSF (JPRx)
     himself and all others similarly situated,
  12                                              STIPULATED PROTECTIVE
                  Plaintiffs,                     ORDER
  13
             v.
  14
     MENASHA PACKAGING
  15 COMPANY, LLC, a Wisconsin limited
     liability company; MENASHA
  16 CORPORATION, a Wisconsin
     corporation; and DOES 1 through 100,
  17 inclusive,
  18               Defendants.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                 STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08104-DSF-JPR Document 33 Filed 08/27/20 Page 2 of 14 Page ID #:441




   1       1.        A. PURPOSES AND LIMITATIONS
   2            Discovery in this action is likely to involve production of confidential,
   3 proprietary, or private information for which special protection from public
   4 disclosure and from use for any purpose other than prosecuting this litigation may
   5 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
   6 enter the following Stipulated Protective Order. The parties acknowledge that this
   7 Order does not confer blanket protections on all disclosures or responses to
   8 discovery and that the protection it affords from public disclosure and use extends
   9 only to the limited information or items that are entitled to confidential treatment
  10 under the applicable legal principles. The parties further acknowledge, as set forth in
  11 Section 12.3, below, that this Stipulated Protective Order does not entitle them to
  12 file confidential information under seal; Civil Local Rule 79-5 sets forth the
  13 procedures that must be followed and the standards that will be applied when a party
  14 seeks permission from the court to file material under seal.
  15                 B. GOOD CAUSE STATEMENT
  16            As a putative employment class action, this action is likely to involve
  17 confidential information regarding personnel and their compensation and
  18 confidential business information regarding operations at defendants’ facilities in
  19 California. Special protection of this information from public disclosure and from
  20 use for any purpose other than prosecution of this action is warranted, both to
  21 protect individuals’ rights to privacy and to protect Defendants’ interest in the
  22 confidentiality of certain aspects of their business operations, including but not
  23 limited to staffing, output, operations and logistics, and strategy employed at their
  24 facilities, which information would be of interest to Defendant’s competitors.
  25 Accordingly, to expedite the flow of information, to facilitate the prompt resolution
  26 of disputes over confidentiality of discovery materials, to adequately protect
  27 information the parties are entitled to keep confidential, to ensure that the parties are
  28 permitted reasonable necessary uses of such material in preparation for and in the
                                                   2
                                  STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08104-DSF-JPR Document 33 Filed 08/27/20 Page 3 of 14 Page ID #:442




   1 conduct of trial, to address their handling at the end of the litigation, and serve the
   2 ends of justice, a protective order for such information is justified in this matter. It is
   3 the intent of the parties that information will not be designated as confidential for
   4 tactical reasons and that nothing be so designated without a good faith belief that it
   5 has been maintained in a confidential, non-public manner, and there is good cause
   6 why it should not be part of the public record of this case.
   7 2.      DEFINITIONS
   8         2.1    Action: this pending federal law suit.
   9         2.2   Challenging Party: a Party or Non-Party that challenges the designation
  10 of information or items under this Order.
  11         2.3   CONFIDENTIAL” Information or Items: information (regardless of
  12 how it is generated, stored or maintained) or tangible things that qualify for
  13 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  14 the Good Cause Statement.
  15         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
  16 their support staff).
  17         2.5    Designating Party: a Party or Non-Party that designates information or
  18 items that it produces in disclosures     or in responses to discovery as
  19 “CONFIDENTIAL.”
  20         2.6    Disclosure or Discovery Material: all items or information, regardless
  21 of the medium or manner in which it is generated, stored, or maintained (including,
  22 among other things, testimony, transcripts, and tangible things), that are produced or
  23 generated in disclosures or responses to discovery in this matter.
  24         2.7    Expert: a person with specialized knowledge or experience in a matter
  25 pertinent to the litigation who has been retained by a Party or its counsel to serve as
  26 an expert witness or as a consultant in this Action.
  27
  28
                                                  3
                                 STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08104-DSF-JPR Document 33 Filed 08/27/20 Page 4 of 14 Page ID #:443




   1        2.8    House Counsel: attorneys who are employees of a party to this Action.
   2 House Counsel does not include Outside Counsel of Record or any other outside
   3 counsel.
   4        2.9    Non-Party: any natural person, partnership, corporation, association, or
   5 other legal entity not named as a Party to this action.
   6        2.10 Outside Counsel of Record: attorneys who are not employees of a
   7 party to this Action but are retained to represent or advise a party to this Action and
   8 have appeared in this Action on behalf of that party or are affiliated with a law firm
   9 which has appeared on behalf of that party, and includes support staff.
  10        2.11 Party: any party to this Action, including all of its officers, directors,
  11 employees, consultants, retained experts, and Outside Counsel of Record (and their
  12 support staffs).
  13        2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  14 Discovery Material in this Action.
  15        2.13 Professional Vendors: persons or entities that provide litigation support
  16 services (e.g., photocopying, videotaping, translating, preparing exhibits or
  17 demonstrations, and organizing, storing, or retrieving data in any form or medium)
  18 and their employees and subcontractors.
  19        2.14 Protected Material: any Disclosure or Discovery Material that is
  20 designated as “CONFIDENTIAL.”
  21        2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
  22 from a Producing Party.
  23 3.     SCOPE
  24        The protections conferred by this Stipulation and Order cover not only
  25 Protected Material (as defined above), but also(1) any information copied or
  26 Extracted from Protected Material; (2) all copies, excerpts, summaries, or
  27 compilations of Protected Material; and (3) any testimony, conversations, or
  28 presentations by Parties or their Counsel that might reveal Protected Material.
                                                 4
                                STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08104-DSF-JPR Document 33 Filed 08/27/20 Page 5 of 14 Page ID #:444




   1         Any use of Protected Material at trial shall be governed by the orders of the
   2 trial judge. This Order does not govern the use of Protected Material at trial.
   3 4.      DURATION
   4         Even after final disposition of this litigation, the confidentiality obligations
   5 imposed by this Order shall remain in effect until a Designating Party agrees
   6 otherwise in writing or a court order otherwise directs. Final disposition shall be
   7 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
   8 or without prejudice; and (2) final judgment herein after the completion and
   9 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  10 including the time limits for filing any motions or applications for extension of time
  11 pursuant to applicable law.
  12 5.      DESIGNATING PROTECTED MATERIAL
  13         5.1    Each Party or Nonparty that designates information or items for
  14 protection under this Order must take care to limit any such designation to specific
  15 material that qualifies under the appropriate standards. The Designating Party must
  16 designate for protection only those parts of material, documents, items, or oral or
  17 written communications that qualify so that other portions of the material,
  18 documents, items, or communications for which protection is not warranted are not
  19 swept unjustifiably within the ambit of this Order.
  20         Mass, indiscriminate, or routinized designations are prohibited. Designations
  21 that are shown to be clearly unjustified or that have been made for an improper
  22 purpose (for example, to unnecessarily encumber the case-development process or
  23 to impose unnecessary expenses and burdens on other parties) may expose the
  24 Designating Party to sanctions.
  25         If it comes to a Designating Party’s attention that information or items it
  26 designated for protection do not qualify for that level of protection, that Designating
  27 Party must promptly notify all other Parties that it is withdrawing the inapplicable
  28 designation.
                                                  5
                                 STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08104-DSF-JPR Document 33 Filed 08/27/20 Page 6 of 14 Page ID #:445




   1        5.2    Except as otherwise provided in this Order, Disclosure or Discovery
   2 Material that qualifies for protection under this Order must be clearly so designated
   3 before the material is disclosed or produced.
   4        Designation in conformity with this Order requires the following:
   5        (a) for information in documentary form (for example, paper or electronic
   6 documents but excluding transcripts of depositions or other pretrial or trial
   7 proceedings), the Producing Party must affix at a minimum the legend
   8 “CONFIDENTIAL” to each page that contains Protected Material. If only a portion
   9 or portions of the material on a page qualify for protection, the Producing Party
  10 must clearly identify the protected portion(s) (for example, by making appropriate
  11 markings in the margins).
  12        A Party or Nonparty that makes original documents available for inspection
  13 need not designate them for protection until after the inspecting Party has indicated
  14 which documents it would like copied and produced. During the inspection and
  15 before the designation, all material made available for inspection must be treated as
  16 “CONFIDENTIAL.” After the inspecting Party has identified the documents it
  17 wants copied and produced, the Producing Party must determine which documents,
  18 or portions thereof, qualify for protection under this Order. Then, before producing
  19 the specified documents, the Producing Party must affix the “CONFIDENTIAL”
  20 legend to each page that contains Protected Material. If only a portion or portions of
  21 the material on a page qualify for protection, the Producing Party also must clearly
  22 identify the protected portion(s) (for example, by making appropriate markings in
  23 the margins).
  24        (b) for testimony given in depositions, the Designating Party must identify
  25 the Disclosure or Discovery Material that is protected on the record, before the close
  26 of the deposition.
  27        (c) for information produced in some form other than documentary and for
  28 any other tangible items, the Producing Party must affix in a prominent place on the
                                                6
                               STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08104-DSF-JPR Document 33 Filed 08/27/20 Page 7 of 14 Page ID #:446




   1 exterior of the container or containers in which the information is stored the legend
   2 “CONFIDENTIAL.” If only a portion or portions of the information warrant
   3 protection, the Producing Party, to the extent practicable, must identify the protected
   4 portion(s).
   5         5.3   If timely corrected, an inadvertent failure to designate qualified
   6 information or items does not, standing alone, waive the Designating Party’s right to
   7 secure protection under this Order for that material. On timely correction of a
   8 designation, the Receiving Party must make reasonable efforts to assure that the
   9 material is treated in accordance with the provisions of this Order.
  10 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
  11         6.1   Any Party or Nonparty may challenge a designation of confidentiality
  12 at any time consistent with the Court’s scheduling order.
  13         6.2   The Challenging Party must initiate the dispute-resolution process (and,
  14 if necessary, file a discovery motion) under Local Rule 37.
  15         6.3   The burden of persuasion in any such proceeding is on the Designating
  16 Party. Frivolous challenges, and those made for an improper purpose (for example,
  17 to harass or impose unnecessary expenses and burdens on other parties), may expose
  18 the Challenging Party to sanctions. Unless the Designating Party has waived or
  19 withdrawn the confidentiality designation, all parties must continue to afford the
  20 material in question the level of protection to which it is entitled under the
  21 Producing Party’s designation until the Court rules on the challenge.
  22 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
  23         7.1   A Receiving Party may use Protected Material that is disclosed or
  24 produced by another Party or by a Nonparty in connection with this Action only for
  25 prosecuting, defending, or attempting to settle this Action, including presenting
  26 evidence for class certification purposes. Such Protected Material may be disclosed
  27 only to the categories of people and under the conditions described in this Order.
  28
                                                 7
                                STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08104-DSF-JPR Document 33 Filed 08/27/20 Page 8 of 14 Page ID #:447




   1        When the Action has been terminated, a Receiving Party must comply with
   2 the provisions of Section 13 below (FINAL DISPOSITION).
   3        Protected Material must be stored and maintained by a Receiving Party at a
   4 location and in a manner sufficiently secure to ensure that access is limited to the
   5 people authorized under this Order.
   6        7.2    Unless otherwise ordered by the Court or permitted in writing by the
   7 Designating Party, a Receiving Party may disclose any information or item
   8 designated “CONFIDENTIAL” only to the following people:
   9        (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
  10 as employees of that Outside Counsel of Record to whom it is reasonably necessary
  11 to disclose the information for this Action;
  12        (b) the officers, directors, and employees (including House Counsel) of the
  13 Receiving Party to whom disclosure is reasonably necessary for this Action;
  14        (c) Experts or consultants (as defined in this Order) of the Receiving Party to
  15 whom disclosure is reasonably necessary for this Action and who have signed the
  16 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  17        (d) the Court and its personnel;
  18        (e) court reporters and their staff;
  19        (f) professional jury or trial consultants, mock jurors, and Professional
  20 Vendors to whom disclosure is reasonably necessary for this Action and who have
  21 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  22        (g) the author or recipient of a document containing the information or a
  23 custodian or other person who otherwise possessed or knew the information;
  24        (h) during their depositions, witnesses and attorneys for witnesses to whom
  25 disclosure is reasonably necessary, provided that the deposing party requests that the
  26 witness sign the form attached as Exhibit A hereto and the witnesses will not be
  27 permitted to keep any confidential information unless they sign the form, unless
  28 otherwise agreed by the Designating Party or ordered by the Court. Pages of
                                                   8
                               STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08104-DSF-JPR Document 33 Filed 08/27/20 Page 9 of 14 Page ID #:448




   1 transcribed deposition testimony or exhibits to depositions that reveal Protected
   2 Material may be separately bound by the court reporter and may not be disclosed to
   3 anyone except as permitted under this Order; and
   4         (i) any mediator or settlement officer, and their supporting personnel,
   5 mutually agreed on by any of the Parties engaged in settlement discussions or
   6 appointed by the Court.
   7         7.3   Notwithstanding any other provisions herein, the parties recognize that
   8 the contact information and employment records for some or all putative class
   9 members may be produced at some point during the pendency of this litigation
  10 pursuant to the procedure adopted in Belaire-West Landscape, Inc. v. Superior
  11 Court, 149 Cal. App. 4th 554 (2007). None of the contact information or
  12 employment records of putative class members shall be used for any purpose outside
  13 of this Litigation, and will not be disseminated to any third party under any
  14 circumstances outside of this Litigation.
  15 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  16 IN OTHER LITIGATION
  17         If a Party is served with a subpoena or a court order issued in other litigation
  18 that compels disclosure of any information or items designated in this Action as
  19 “CONFIDENTIAL,” that Party must
  20         (a) promptly notify in writing the Designating Party. Such notification must
  21 include a copy of the subpoena or court order unless prohibited by law;
  22         (b) promptly notify in writing the party who caused the subpoena or order to
  23 issue in the other litigation that some or all of the material covered by the subpoena
  24 or order is subject to this Protective Order. Such notification must include a copy of
  25 this Order; and
  26         (c) cooperate with respect to all reasonable procedures sought to be pursued
  27 by the Designating Party whose Protected Material may be affected.
  28         If the Designating Party timely seeks a protective order, the Party served with
                                                 9
                                STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08104-DSF-JPR Document 33 Filed 08/27/20 Page 10 of 14 Page ID #:449




    1 the subpoena or court order should not produce any information designated in this
    2 action as “CONFIDENTIAL” before a determination on the protective-order request
    3 by the relevant court unless the Party has obtained the Designating Party’s
    4 permission. The Designating Party bears the burden and expense of seeking
    5 protection of its Confidential Material, and nothing in these provisions should be
    6 construed as authorizing or encouraging a Receiving Party in this Action to disobey
    7 a lawful directive from another court.
    8 9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    9 PRODUCED IN THIS LITIGATION
   10         (a) The terms of this Order are applicable to information produced by a Non-
   11 Party in this Action and designated as “CONFIDENTIAL.” Such information
   12 produced by Non-Parties in connection with this litigation is protected by the
   13 remedies and relief provided by this Order. Nothing in these provisions should be
   14 construed as prohibiting a Non-Party from seeking additional protections.
   15         (b) In the event that a Party is required, by a valid discovery request, to
   16 produce a Non-Party’s confidential information in its possession, and the Party is
   17 subject to an agreement with the Non-Party not to produce the Non-Party’s
   18 confidential information, then the Party shall:
   19               (1) promptly notify in writing the Requesting Party and the Non-Party
   20 that some or all of the information requested is subject to a confidentiality
   21 agreement with a Non-Party;
   22               (2) promptly provide the Non-Party with a copy of the Stipulated
   23 Protective Order in this Action, the relevant discovery request(s), and a reasonably
   24 specific description of the information requested; and
   25               (3) make the information requested available for inspection by the Non-
   26 Party, if requested.
   27         (c) If the Non-Party fails to seek a protective order from this court within 21
   28 days of receiving the notice and accompanying information, the Receiving Party
                                                  10
                                 STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08104-DSF-JPR Document 33 Filed 08/27/20 Page 11 of 14 Page ID #:450




    1 may produce the Non-Party’s confidential information responsive to the discovery
    2 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
    3 not produce any information in its possession or control that is subject to the
    4 confidentiality agreement with the Non-Party before a determination by the court.
    5 Absent a court order to the contrary, the Non-Party shall bear the burden and
    6 expense of seeking protection in this court of its Protected Material.
    7 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    8        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    9 Protected Material to any person or in any circumstance not authorized under this
   10 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   11 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   12 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   13 persons to whom unauthorized disclosures were made of all the terms of this Order,
   14 and (d) request such person or persons to execute the “Acknowledgment and
   15 Agreement to Be Bound” that is attached hereto as Exhibit A.
   16 11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   17 PROTECTED MATERIAL
   18        When a Producing Party gives notice to Receiving Parties that certain
   19 inadvertently produced material is subject to a claim of privilege or other protection,
   20 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   21 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
   22 may be established in an e-discovery order that provides for production without
   23 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
   24 as the parties reach an agreement on the effect of disclosure of a communication or
   25 information covered by the attorney-client privilege or work product protection, the
   26 parties may incorporate their agreement in the stipulated protective order submitted
   27 to the court provided the Court so allows.
   28
                                                 11
                                STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08104-DSF-JPR Document 33 Filed 08/27/20 Page 12 of 14 Page ID #:451




    1 12.     MISCELLANEOUS
    2         12.1 Nothing in this Order abridges the right of any person to seek its
    3 modification by the Court in the future.
    4         12.2 By stipulating to the entry of this Protective Order no Party waives any
    5 right it otherwise would have to object to disclosing or producing any information or
    6 item on any ground not addressed in this Stipulated Protective Order. Similarly, no
    7 Party waives any right to object on any ground to use in evidence of any of the
    8 material covered by this Protective Order.
    9         12.3 A Party that seeks to file under seal any Protected Material must
   10 comply with Civil Local Rule 79-5. Protected Material may only be filed under seal
   11 pursuant to a court order authorizing the sealing of the specific Protected Material at
   12 issue. If a Party’s request to file Protected Material under seal is denied by the court,
   13 then the Receiving Party may file the information in the public record unless
   14 otherwise instructed by the court.
   15 13.     FINAL DISPOSITION
   16         After the final disposition of this Action, as defined in paragraph 4, within 60
   17 days of a written request by the Designating Party, each Receiving Party must return
   18 all Protected Material to the Producing Party or destroy such material. As used in
   19 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   20 summaries, and any other format reproducing or capturing any of the Protected
   21 Material. Whether the Protected Material is returned or destroyed, the Receiving
   22 Party must submit a written certification to the Producing Party (and, if not the same
   23 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
   24 (by category, where appropriate) all the Protected Material that was returned or
   25 destroyed and (2) affirms that the Receiving Party has not retained any copies,
   26 abstracts, compilations, summaries or any other format reproducing or capturing any
   27 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
   28 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                                  12
                                 STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08104-DSF-JPR Document 33 Filed 08/27/20 Page 13 of 14 Page ID #:452




    1 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
    2 reports, attorney work product, and consultant and expert work product, even if such
    3 materials contain Protected Material. Any such archival copies that contain or
    4 constitute Protected Material remain subject to this Protective Order as set forth in
    5 Section 4 (DURATION).
    6 14.    Any violation of this Order may be punished by any and all appropriate
    7 measures including, without limitation, contempt proceedings and/or monetary
    8 sanctions.
    9
   10 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   11
        DATED: August 25, 2020             SAWYER & LABAR LLP
   12
   13
   14                                      By:         /s/ Adrian Sawyer
   15                                            Adrian Sawyer
                                                 Attorneys for Defendants
   16
                                                 MENASHA PACKAGING COMPANY,
   17                                            LLC and MENASHA CORPORATION
   18 DATED: August 25, 2020               THE NOURMAND LAW FIRM, APC
   19
   20
   21                                      By:         /s/ James A. De Sario
   22                                            Michael Nourmand, Esq.
                                                 James A. De Sario, Esq.
   23                                            Attorneys for Plaintiff
   24
        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   25
   26
        Dated: August 27, 2020
   27
                                                        Hon. Jean P. Rosenbluth
   28                                                   United States Magistrate Judge
                                                 13
                                STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08104-DSF-JPR Document 33 Filed 08/27/20 Page 14 of 14 Page ID #:453




    1                                        EXHIBIT A
    2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3         I, ________________________________________ [print or type full name],
    4 of___________________________________________ [print or type full address],
    5 declare under penalty of perjury that I have read in its entirety and understand the
    6 Stipulated Protective Order (“Protective Order”) that was issued by the United
    7 States District Court for the Central District of California on ___________ [date] in
    8 the case of Enriquez v. Menasha Packaging Company, LLC, et al., Case No. 2:19-
    9 cv-8104-DSF (JPRx). I agree to comply with and to be bound by all the terms of
   10 this Protective Order and I understand and acknowledge that failure to so comply
   11 could expose me to sanctions and punishment in the nature of contempt. I solemnly
   12 promise that I will not disclose in any manner any information or item that is subject
   13 to this Protective Order to any person or entity except in strict compliance with the
   14 provisions of this Order.
   15         I further agree to submit to the jurisdiction of United States District Court for
   16 the Central District of California for the purpose of enforcing the terms of this
   17 Protective Order, even if such enforcement proceedings occur after termination of
   18 this action.
   19
   20         Date: _________________________________
   21
   22         City and State where sworn and signed: _____________________________
   23
   24         Printed name: ______________________________
   25
   26         Signature: _________________________________
   27
   28
                                                  14
                                  STIPULATED PROTECTIVE ORDER
